                              Case 1:20-cv-00108-PAB-KMT Document 20-3 Filed 03/30/20 USDC Colorado Page 1 of 2
3/29/2020                                                                               98 N 30th St - Google Maps



    Google Maps                 98 N 30th St




                                                                                                                                          Image capture: Jul 2017   © 2020 Google

 Colorado Springs, Colorado

       Google

 Street View




                                                                                   EXHIBIT C
https://www.google.com/maps/@38.8530937,-104.8688621,3a,75y,216.28h,88.1t/data=!3m6!1e1!3m4!1srIdQ6Q6cN_srTv74rdNz4A!2e0!7i13312!8i6656                                             1/2
                            Case 1:20-cv-00108-PAB-KMT Document 20-3 Filed 03/30/20 USDC Colorado Page 2 of 2
3/29/2020                                                                               98 N 30th St - Google Maps



 "7q,,_
 C:t::uh11rl<c::   ~




                                                                                   EXHIBIT C
https://www.google.com/maps/@38.8530937,-104.8688621,3a,75y,216.28h,88.1t/data=!3m6!1e1!3m4!1srIdQ6Q6cN_srTv74rdNz4A!2e0!7i13312!8i6656   2/2
